DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 3/8/2022 in response to Office Action (non-final rejection) mailed 12/8/2021.
Claims 1-6 were previously pending. With Applicant’s filing of 3/8/2022 Claim 1 is amended and Claims 2-6 are as previously presented. Presently Claims 1-6 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 3/8/2022, with respect to Claims 1-6 have been fully considered and are persuasive.  The prior art rejections of Claims 1-6 are withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for wherein the image processing unit sets an overlap portion so that the shell portion and the core portion are slightly overlapped at an interface thereof, and wherein the data on the shell portion is obtained by adding the shell portion and the overlap portion, and the data on the core portion is obtained by adding the core portion and the overlap portion, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-6 are allowable as depending from an allowable base claim.
A close prior art reference of record Yuan discloses a digital light processing-based mask projection stereolithography apparatus (3D printing apparatus) comprising an image processing unit capable of slicing a model of a to-be-prototyped sculpture into layers, converting a layer into a bitmap, and further dividing a sectional image of the layer into a core portion and shell portion. The apparatus further comprises a molding stage unit and a moving mechanism configured to drive the body along a vertical axis from bottom of a resin storage unit containing a photocurable resin, and the apparatus may be configured in an “upside down” rising process, or in a “rightside up” sinking process. The apparatus further comprises a digital light processing unit (DLP projector unit) capable of emitting a first light beam used for the core, and a laser scanning unit capable of emitting a second light beam used for the shell. The laser scanning unit comprises a laser, an XY scanner, and a lens, and is capable of scanning in the Y axis and in the X axis. The image processing unit (aka controller) is communicatively connected to the DLP projector unit and the laser scanner unit by using communication line, and the controller causes the molding stage unit to move vertically, the DLP projection unit to emit the first light, and the laser scanner unit to emit the second light on the basis of the data on the core and shell portions, respectively. Yuan does not disclose the image processing unit sets an overlap portion so that the shell portion and the core portion are slightly overlapped at an interface thereof, and the data on the shell portion is obtained by adding the shell portion and the overlap portion, and the data on the core portion is obtained by adding the core portion and the overlap portion.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743